Citation Nr: 9918171	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-24 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a respiratory 
disorder, secondary to exposure to oil smoke or due to an 
undiagnosed illness.  

3.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.  

4.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

5.  Entitlement to service connection for dizziness due to an 
undiagnosed illness.

6.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

7.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.  

8.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness.

9.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.  

10.  Entitlement to service connection for a sleep disorder 
due to an undiagnosed illness. 

11.  Entitlement to service connection for a heart murmur due 
to an undiagnosed illness. 

12.  Entitlement to service connection for depression due to 
an undiagnosed illness. 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from July 1972 to March 1973 
from September 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, and rating actions of August and 
October 1995, from the Nashville, Tennessee RO, and July 1997 
of the Montgomery, Alabama.  

The case was remanded in June 1998 for consideration of 
additional evidence that had been submitted after 
certification of the appeal to the Board.  It was requested 
that an additional search be made for service medical record 
and that the veteran be afforded VA examinations.  After the 
remand, a supplemental statement of the case (SSOC) was 
issued in February 1999 and the case was returned to the 
Board.  However, while the record on appeal now consists of 
three volumes, only the Volume III pertains to the veteran in 
this case.  Volumes I and II pertain to a completely 
different veteran.  Thus, the record on appeal is incomplete.  

In this regard the attention of the RO is drawn to the recent 
precedent opinion of the Office of the General Counsel, 
VAOGCPREC 4-99, which establishes guidelines for 
determinations of whether claims for disability due to 
undiagnosed illness are well grounded.  The opinion held 
that: 

A well-grounded claim for compensation under 38 
U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 for 
disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) 
active military, naval, or air service in the 
Southwest Asia theater of operations during the 
Persian Gulf War; (2) the manifestation of one or 
more sings or symptoms of undiagnosed illness; (3) 
objective indications of chronic disability during 
the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  With 
respect to the second and fourth elements, evidence 
that the illness is 'undiagnosed' may consist of 
evidence that the illness cannot be attributed to any 
know diagnosis or, at minimum, evidence that the 
illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination.  
The type of evidence necessary to establish a well-
grounded claim as to each of those elements may 
depend upon the nature and circumstance of the 
particular claim.  For purposes of the second and 
third elements, the manifestations of one or more 
signs or symptoms of undiagnosed illness or objective 
indications of chronic disability may be established 
by lay evidence if the claimed signs and symptoms, of 
the claimed indications, respectively, are of a type 
which would ordinarily be susceptible to 
identification by lay persons.  If the claimed signs 
or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which 
would ordinarily require the exercise of medical 
expertise for their identification, then medical 
evidence would be required to establish a well-
grounded claim.  With respect to the third element, a 
veteran's own testimony may be considered sufficient 
evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if 
the testimony relates to nonmedical indicators of 
disability within the veteran's competence and 
indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be 
required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus 
between the chronic disability and the undiagnosed 
illness is capable of lay observation.  

Accordingly, the case is remanded for the following action:

1.  The RO should associate with the appellate record 
all volumes of the veteran's claim file (and should 
ensure that the volumes of the other veteran which 
had been forwarded to the Board are appropriately 
handled inasmuch as it appears that the records of 
the other veteran may pertain to a pending but 
unrelated appeal).  

The RO should take all appropriate steps to ensure 
that all actions requested in the prior remand of 
June 1998 are accomplished.  

2.  Thereafter, the RO should readjudicate the 
claims.  

If the benefit sought on appeal is not granted, the 
veteran and his representative should be furnished an 
SSOC and be afforded a reasonable opportunity to 
respond before the record is returned to the Board 
for further review. 

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


